The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9, 11-12, 15-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first particles having dienes to chemically bond to dienophiles of the second particles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not have the limitations “dienes” and “dienophiles”.
Claim 4 recites the limitations "forming epoxy particles having surfaces" in line 2, ”first polymers” in line 3, and “second polymers” in line 5. There is insufficient antecedent basis for this limitation in the claim because claim 1 does not have the limitations “epoxy particles”, ”first polymers”, and “second polymers”.
Claim 5 recites the limitation “compatible with chemically interacting with amine species on the epoxy particle surface” in lines 2-3 which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
The term “sufficiently” in claim 9 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 recites the limitation “predefined shape” in line 4 which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
The terms “maximizing contact area” and “minimizing contact area” in claim 11 are relative terms which render the claim indefinite. The terms “maximizing” and “minimizing” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the limitation “desired lattice structure” in line 4 which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
The term “substantially” in claims 15 and 16 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 19 and 20 recite the limitation “desired shape” which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-20 are allowable over the closest references: Xu et al. “Recyclable biobased materials based on Diels-Alder cycloaddition”, Journal of Applied Polymer Science, (2019), 136(18), pp.47352-47362, Sun et al. (CN 104804163 A), Du et al. (CN 104194038 A), and Fan et al. “Recyclable Diels–Alder Furan/Maleimide Polymer Networks with Shape Memory Effect”, ACS (2014), online (Search Report, pp. 73-79).
Xu discloses that a poly(ethylene glycol) diglycidyl ether-furfurylamine (PGFA) containing pendant furan was synthesized, and a series of cross-linked materials wit thermally reversable capacity were synthesized through a furan/maleimide Diels-Alder (DA) reaction between PGFA and bismaleimide (BMI). The kinetic of the PGFA/(BMI) DA reaction were studied by Fourier transform infrared spectroscopy (FTIR). The reaction conversion rate, the reaction rate constant, and the energy of the DA reaction at different temperatures were calculated. In addition, the retro Diels-Alder (rDA) reaction was stated via H-NMR, differential scanning calorimetry, and in situ FTIR.  
The occurrence of the retro Diels-Alder reaction has been characterized clearly. Finally, the mechanical properties of the materials were obtained by dynamic mechanical and tensile tests. The storage modules decreased obviously when the temperature reached over 900C, which proved that the materials were thermally reversable at high temperature. By changing the proportion of the crosslinking agent BMI, the best performing materials were obtained, and the properties of the materials were basically unchanged after recycling (abstract). 
	Sun discloses thermally reversable covalent crosslinking agent having the structural formula of (I):


    PNG
    media_image1.png
    295
    533
    media_image1.png
    Greyscale

wherein R1 is CH2CH2OH, CH2CH(OH)CH2OH, or CH(CH2OH)CH2OH; R2 and R3 are H, CH2OH, CH(CH3)OH, or CH2CH(CH3)OH; R$ is H or CH2OH, R1, R2 and R3 are would not be H at the same time.
These compounds may be synthesized through multi-step Diels-Alder reaction of dienophile and diene with hydroxyl group and the reverse reaction thereof. The thermosetting elastomer prepared using said thermally reversable covalent crosslinking agent as polyurethane crosslinking agent, under the premise of ensuring high mechanical properties, can be recycled with common polymer processing molding method, thus reducing the waste of energy and resources, and achieving the purpose of material recycling (abstract).  
	Du discloses an epoxy resin composition which comprises an epoxy resin and a curing agent, wherein the general formula of the epoxy resin is disclosed as Formula (I). 

    PNG
    media_image2.png
    897
    760
    media_image2.png
    Greyscale
 In the Formula (I), A is disclosed in the specification, and n=2-8. The curing agent is at least one of ethylenediamine, hexamethylendiamine, cyclohexamethylendiamine, diethylenetriamine and triethylenetetramine. Du also discloses a wet-process ultrasonic degradation method of an epoxy resin curing substance prepared by mixing and curing the epoxy resin composition, which comprises the following steps: pulverizing the epoxy resin curing substance prepared by mixing and curing the epoxy resin and curing agent, mixing with a non-proton polar solvent, swelling, and carrying out ultrasonic degradation treatment to obtain the soluble high polymer. The method has the advantages of mild degradation conditions and high efficiency, and can implement regeneration and recycling of the epoxy resin (abstract).
Fan discloses that series of recyclable networks with shape memory effect was prepared by the Diels–Alder reaction between furan-functionalized poly-(hydroxyaminoethers) (PHAEs) and 1,5-bis-(maleimido)-2-methylpentane (MPDBMI). Compression molding was used to recycle the MPDBMI/PHAE films. The Diels–Alder and retro-Diels–Alder reactions between PHAEs and MPDBMI were confirmed by Fourier transform infrared, differential scanning calorimetry (DSC), and solubility test. Furthermore, the mechanical properties and shape memory properties of the original and recycled MPDBMI/PHAE networks were systematically investigated by a tensile test and a quantitative shape memory evaluation method, respectively. DSC measurement indicated that the retro-Diels–Alder reaction will occur upon heating, and the solubility test showed that the recycled MPDBMI/PHAE films may still be considered as recyclable. Moreover, the tensile test at room temperature disclosed that both the original and recycled MPDBMI/PHAE networks exhibited tough properties: all specimens exhibited either the ductile plastic fracture feature with the appearance of yielding phenomenon or the rubber property with large elongation at break. Quantitative shape memory evaluation revealed excellent shape memory performance of the original and recycled MPDBMI/PHAE networks (abstract).
	However, the above-mentioned references of Xu et al., Sun et al., Du et al., and Fan et al. do not disclose or fairly suggest the claimed method of recycling a polymer structure, the method comprising:
	converting a first polymer structure comprising particles that are bonded to one another by chemical click bonds to form a first shape into feedback particles by breaking the click bonds;
	forming the feedstock particles into a second shape;
	chemically click bonding the feedstock particles together to form a second polymer structure having a second shape, as per instant claim 1, and the claimed recyclable polymer structure comprising:
	a plurality of first polymer particles having a first chemical click bonding functionality;
	a plurality of second polymer particles having a second chemical click bonding functionality; and wherein the first and the second polymer particles are click-bonded together to form a substantially rigid structure that can be converted to feedstock by releasing the click bonds, as per instant claim 16.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764